Citation Nr: 0306728	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  02-11 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of fracture of the right fifth 
metacarpal.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had National Guard service from January 1982 to 
January 1992.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a fracture of the right fifth 
metacarpal.  The veteran filed a timely notice of 
disagreement and the RO subsequently provided a statement of 
the case (SOC).  In August 2002 the veteran perfected his 
appeal, and the issue was subsequently certified to the 
Board.  

The Board notes that the veteran presented for an informal 
hearing before a Decision Review Officer at the RO in August 
2002.  


FINDING OF FACT

The veteran's service-connected residuals of fractured right 
fifth metacarpal are manifested by no more than incomplete 
paralysis and pain.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of in excess 10 
percent for service-connected residuals of fracture of the 
right fifth metacarpal have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 8515 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran was granted service connection for residuals of 
fractured right fifth metacarpal, evaluated as 10 percent 
disabling, in an RO rating decision dated in June 1997.  He 
subsequently requested an increased rating in a statement 
received by the RO in July 2001.

In September 2001 the veteran was afforded a VA examination, 
at which time he complained of shooting pain down his right 
ring finger and cramping pain on the dorsal ulnar side of his 
hand.  The veteran is right-handed.  He reported difficulty 
writing and holding onto things.  He rated his chronic pain 
down into his right fourth and fifth digits as 7 out of a 
maximum of 10.  According to the veteran, his pain starts 
along his metacarpals and radiates just to the ulnar side of 
his wrist.  

Physical examination revealed slight clubbing in his hands.  
Yet, there was no real deformity from his fracture in 
service.  The examiner noted that the veteran could rest his 
hand in the normal anatomical position.  He could not bring 
his right ring finger into full flexion when making a fist, 
but on active range of motion he could close the fist.  He 
had range of motion of his wrist to 80 degrees and extension 
to 70 degrees.  He had radial deviation to 20 degrees, ulnar 
deviation to 30 degrees, and pronation and supination to 90 
degrees.  The veteran had no two-point pinprick 
discrimination.  There was slight tenderness to palpation 
over the fifth metacarpal and over the proximal phalanx of 
the finger.  The veteran had flexion of his ring finger to 80 
degrees, of his little finger to 100 degrees, and of the 
distal interphalangeal joints to 60 degrees, bilaterally.  

The examiner assigned a pertinent diagnosis of paralysis of 
the median nerve on the right, status post right fifth 
metacarpal fracture.  Also diagnosed was cubital tunnel 
syndrome of the right wrist.

In October 2001 a nerve conduction study was performed, which 
revealed significantly reduced velocity across the elbow as 
compared to the forearm.  All other distal latencies, 
amplitudes, and velocities were within normal limits.  The 
conclusion was of an abnormal study with evidence of right 
ulnar nerve entrapment at the elbow consistent with cubital 
tunnel syndrome.  There was also evidence of right abductor 
digiti minimi muscle fibrosis, consistent with old trauma of 
the muscle or nerve branch inervating the muscle.  

A VA outpatient progress note dated in May 2002 revealed the 
veteran's continued complaints of pain.  The examiner noted 
that an electromyography conducted in October 2001 revealed 
adductor fibrosis of his right hand.  

II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
the SSOC provided by the RO in May and August 2002, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim, and the 
SOC contained the new VCAA regulations.  More specifically, 
in an evidence development letter dated in July 2001, the 
veteran was advised that the RO would obtain VA treatment 
records and any adequately described private treatment 
records on his behalf, if he so requested.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical examination, 
to generate up-to-date evidence as to his service-connected 
condition.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), at 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2002); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected residuals of a fracture of 
the right fifth metacarpal are currently evaluated at 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8515.  

Pursuant to DC 8515, complete paralysis of the dominant hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances, is assigned 
an evaluation of 70 percent.  Severe incomplete paralysis of 
the major hand is evaluated as 50 percent disabling; moderate 
incomplete paralysis is evaluated as 30 percent disabling; 
and mild paralysis is evaluated as 10 percent disabling.  

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2002).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2002). 

The competent medical evidence of record indicates that the 
veteran is right-hand dominant.  He has slight clubbing of 
his hands.  He is unable to bring his ring finger into his 
fist.  The veteran has no two-point pinprick discrimination.  
The range of motion of his right ring finger metacarpal joint 
on flexion is from 0 to 80 degrees.  He has range of motion 
of his right little finger metacarpal joint to 100 degrees on 
flexion.  In addition, the veteran's distal interphalangeal 
joint in the right fifth fingeris shown to have range of 
motion to 60 degrees bilaterally.  

Therefore, the Board finds that the veteran's service-
connected right fifth finger disorder is at least mildly 
disabling and warrants an evaluation of 10 percent under DC 
8515.  

The competent evidence of record does not indicate, and the 
veteran does not appear to contend, that his service-
connected right little finger is completely paralyzed.  
Instead, physical examination in September 2001 revealed that 
the veteran has range of motion to 100 degrees in his little 
finger and to 80 degrees in his ring finger.  The examiner 
specifically noted that there was no real deformity from the 
veteran's injury in service.  Although he could not bring his 
ring finger into full flexion, he could close his fist on 
active range of motion.  In addition, despite the 
significantly reduced velocity across the elbow, the October 
2001 nerve conduction study revealed that all other distal 
latencies, amplitudes, and velocities were within normal 
limits.  

Therefore, the Board finds that the veteran's service-
connected residuals of fractured right fifth metacarpal are 
manifested by only mild paralysis.  It is not moderately 
disabling and does not warrant an evaluation of 30 percent or 
more under 38 C.F.R. § 4.124a, DC 8515.  

The Board has considered whether the veteran's service-
connected residuals of fractured right fifth metacarpal would 
be more appropriately evaluated under a different diagnostic 
code, DC 8516.  However, there does not appear to be another 
diagnostic code under which the veteran would be entitled to 
a greater evaluation than that assigned pursuant to DC 8515.  

The Board recognizes that the veteran has continuously 
complained of pain.  The Court, in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), held that where evaluation is based upon 
limitation of motion the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59.  The Court 
has held that, where a diagnostic code is not predicated upon 
a limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In the present case, the veteran's service-connected 
residuals of a fracture of the right fifth metacarpal are 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, which is not based upon 
limitation of motion alone.  Therefore, the Board finds that 
the provisions of DeLuca are not applicable in the present 
matter.  

In short, the veteran's service-connected residuals of 
fractured right fifth metacarpal are only mildly disabling 
and warrant no more than a 10 percent evaluation.  


ORDER

An increased evaluation for service-connected residuals of 
fracture of the right fifth metacarpal is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

